Citation Nr: 1025272	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  96-49 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant served on active duty from March 1968 to March 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied a rating in excess of 30 percent 
for PTSD.  In July 2004, the Board remanded the matter for 
additional evidentiary development.  In a November 2005 decision, 
the Board denied a rating in excess of 30 percent for PTSD.  

The appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 2009 memorandum 
decision, the Court vacated the Board's November 2005 decision 
and remanded the matter for further proceedings consistent with 
its decision.  

As a result of the Court's decision, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the appellant was represented in his appeal 
at the Court by Kevin D. Cooper of Wright, Robinson, Osthimer & 
Tatum.  In September 2009, Mr. Cooper filed a motion for EAJA 
fees in the appellant's case pursuant to 28 U.S.C.A. § 2412(d) in 
the amount of $14,471.33.  That motion remains pending at the 
Court.  Mr. Cooper, however, has apparently elected not to 
continue his representation of the appellant in his claim before 
VA.  The appellant is now represented by the State of Hawaii 
Office of Veterans Services.  


REMAND

In its May 2009 memorandum decision, the Court, citing to 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), found that 
the notice VA had previously provided to the appellant pursuant 
to 38 U.S.C. § 5103(a)(1) was inadequate.  Specifically, the 
Court found that the notice letter "did not inform the appellant 
that his disability rating would be based on application of the 
relevant diagnostic code to his condition.  Accordingly, the 
letter was not adequate and this error should be remedied on 
remand."  Memorandum decision at 4.  

The Board notes that since that time, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has overturned the 
Court's decision in Vazquez-Flores v. Peake, finding that a 
section 5103(a) notice "need not be veteran specific."  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  
Nonetheless, on remand, the RO should ensure that the appellant 
is provided with adequate notification that his disability rating 
will be "based on application of the relevant diagnostic code to 
his condition."

Also in its memorandum decision, the Court found that in his 
original claim for an increased rating for his PTSD, the 
appellant had "asserted entitlement to 'individual 
unemployability."  The Court further noted that "the record 
contains both medical reports and personal statements from the 
veteran to VA detailing his inability to retain employment."  
Memorandum decision at 4.  In light of the Court's order, on 
remand, the RO should consider the appellant's entitlement to a 
total rating based on individual unemployability due to service-
connected disability.  See also Rice v. Shinseki, 22 Vet. App. 
447, 455 (2009) (holding that where a veteran submits evidence of 
unemployability during an appeal of an initial disability rating, 
"the determination of whether he is entitled to TDIU, including 
the effective date of that award, is part and parcel of the 
determination of the initial rating for that disability")

The Board also notes that since this matter was last considered 
by the RO, the appellant has submitted additional evidence in 
support of his claim, including pertinent medical evidence.  In a 
December 2009 statement, he requested that his claim be remanded 
to the RO for initial consideration of this newly submitted 
evidence.  See 38 C.F.R. § 20.1304 (2009).  

Finally, the Board finds that additional evidentiary development 
is necessary.  In a September 2009 statement, the appellant 
indicated that he had continued to receive treatment for his PTSD 
at the VA outpatient clinic in Maui.  He asked that VA obtain 
these records in support of his claim.  On remand, the RO should 
endeavor to obtain these records.  See 38 C.F.R. § 3.159 (c)(2) 
(2009) (VA is required to obtain relevant records from a Federal 
department or agency and may only end efforts to obtain such 
records if it is concluded that the records sought do not exist 
or that further attempts to obtain them would be futile).

Also in his September 2009 statement, the appellant claimed that 
since he had last been examined in connection with his claim, his 
PTSD had increased in severity.  In light of his assertions, as 
well as the Court's May 2009 memorandum decision, the Board finds 
that another VA medical examination is necessary.  38 C.F.R. 
§ 3.159(c)(4) (2009); see also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is insufficient 
to adequately evaluate the current state of the condition, VA 
must provide a new examination).


Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with an appropriate letter to ensure 
compliance with 38 U.S.C.A. § 5103(a)(1) 
and its implementing regulations.  Per the 
Court's memorandum decision, this notice 
should include an explanation that his 
disability rating is "based on application 
of the relevant diagnostic code to his 
condition."  He should also be advised of 
the information and evidence necessary to 
establish a total rating based on 
individual unemployability.  

2.  The RO should obtain records of 
treatment from the VA outpatient clinic in 
Maui, Hawaii, for the period from May 2003 
to the present.   

3.  The appellant should be afforded a VA 
psychiatric examination to evaluate the 
current severity of his service-connected 
PTSD.  The examiner should be asked to 
provide an opinion, with supporting 
rationale, as to the severity of the 
appellant's PTSD, to include stating the 
extent that his PTSD impairs him socially 
and occupationally.  A report of the 
examination should be prepared and 
associated with the claims folder.

4.  After the actions above have been 
completed, the RO should then readjudicate 
the claim, considering all the evidence of 
record.  The RO must also consider the 
issue of entitlement to a total rating 
based on individual unemployability.  If 
the benefit sought remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case, including citations to 38 C.F.R. §§ 
3.321, 3.340, 3.341, and 4.16, and given 
the appropriate opportunity to respond.

The case should then be returned to the Board for appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


